DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-13 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al. US 2014/0299016, as cited by the Applicant, in view of Smith et al. US 2010/0230646.
As per claims 1 and 4-13, Tabata et al. discloses in Fig. 1 a communication device having an electronic component (Paragraph 2, filter or “electronic component” 11 which is part of a communication device) having a mark (e.g. marker 10) formed of a black marker composition (Paragraph 33) on a surface (e.g. top surface) of an element body (e.g. structure or “body” of filter 11), the black marker composition, comprising:
as per claim 1, borosilicate glass (Paragraphs 33, 36, 37; The component 11 comprises borosilicate glass B2O3.) and a black oxide (Paragraph 33; The component 11 comprise a black oxide.), wherein a crystallization temperature of the borosilicate glass is less than 910°C (It is inherent that a crystallization temperature of B2O2 is less than 910 degrees Celsius. For example, see Pertinent Art section below for an exemplary teaching Dejneka et al. which exemplarily teaches in Table B crystallization temperatures which are between 575-650 degrees Celsius.);
as per claim 4, wherein an amount of the borosilicate glass is 50-90% by mass (Paragraph 37; The content of the borosilicate glass is 55%, which is necessarily within 50-90%.);
as per claim 5, wherein an amount of the black oxide is 5-30% by mass (Paragraph 39; The content of the black oxide is 10-15% which is necessarily between 5-30%.);
as per claims 6-8, one or more additive oxides comprising ZrO2, wherein an amount of the additive oxide is 2.5-30% by mass (Paragraphs 43-44; The black oxide composition further comprises ZrO2.);
as per claim 9, wherein the black oxide contains Fe and Mn and also contains one or more elements selected from the group consisting of Cr, Ni, Cu, and Co (Paragraph 33; The black oxide includes Mn, Fe, and Cr.);
as per claim 11, wherein the element body has a structure in which a dielectric layer and an internal electrode layer are stacked, the internal electrode includes Ag (Paragraphs 28-29; The filter 11 includes a dielectric layer and an internal electrode formed of Ag.), and the dielectric layer is capable of being fired simultaneously with Ag and includes a dielectric ceramic composition sinterable at a temperature of 910 degrees Celsius or less (Paragraphs 71-72; The body of filter 11 including the Ag electrode and the dielectric layer is fired at 910 degrees Celsius form a sintered body.); and
wherein the dielectric ceramic composition comprises BaO-Nd2-O3-TiO2 based ceramic (Paragraph 28; As stated, a main component of the dielectric layer is Ba-Nd-Ti, where oxygen is also comprised therein as another component as well-known in the art.).
However, Tabata et al. does not disclose an amount of Zn in terms of ZnO is 0.05% by mass or less based on 100% by mass of an inorganic solid content in terms of oxides contained in the black marker composition.
Tabata et al. discloses in Paragraph 19 that crystallized glass within the black marker also includes ZnO. Smith et al. exemplarily discloses a glass composition comprising elements shown in Paragraphs 42-48 of Smith et al., where ZnO is 0-20 wt% of the glass composition (Paragraphs 41-47 of Smith et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed the black marker such that an amount of ZnO within the crystallized glass of Tabata et al. was any amount between 0-20 wt%, such as for example 0.05%, as being an obvious design consideration based on the exemplary teachings of Smith et al. As an obvious consequence of the modification, the combination would have necessarily included an amount of Zn in terms of ZnO is 0.05% by mass or less based on 100% by mass of an inorganic solid content (crystallized glass) in terms of oxides contained in the black marker composition.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Art
The following reference is provided as evidence as an exemplary teaching for an assertion made by the Examiner above: Dejneka et al. US 2017/0362119 exemplarily teaches in Table B crystallization temperatures which are between 575-650 degrees Celsius.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843